Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                 January 18, 2017

The Court of Appeals hereby passes the following order:

A17D0222. DEREK LEROY MCSMITH v. LABOR READY SOUTHEAST,
    INC.

      On November 30, 2016, the superior court entered an order confirming the
arbitration award and a final judgment in favor of Labor Ready Southeast, Inc. in the
amount of $14,235.00. Derek Leroy McSmith filed a timely application for
discretionary appeal from the order. However, no provision of OCGA § 5-6-35 (a)
requires the filing of a discretionary application from such an order. Therefore, the
order is subject to direct appeal. See, e. g., Green Tree Servicing v. Jones, 333 Ga.
App. 184 (1) (775 SE2d 714) (2015).
     This Court will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6- 35 (j). Accordingly, this
application is hereby GRANTED. McSmith shall have ten days from the date of this
order to file a notice of appeal with the trial court. If, however, he has already filed
a notice of appeal from the order at issue, he need not file a second notice. The clerk
of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/18/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.